Citation Nr: 0510736	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  94-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1991 for an evaluation of 30 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant served on active duty from November 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The decision established service 
connection for undifferentiated schizophrenia and assigned a 
10 percent disability evaluation effective September 4, 1970, 
the date of discharge from service.  The appellant perfected 
an appeal of that decision in November 1993.

In April 1994, the RO granted a temporary total evaluation 
based on hospital treatment in excess of 21 days for 
schizophrenia per 38 C.F.R. § 4.29 (2004), effective December 
2, 1970 through December 31, 1970, and assigned a 10 percent 
rating from January 1, 1971.  In July 1996, the RO assigned a 
30 percent rating for undifferentiated schizophrenia 
effective September 14, 1992.  In April 1998, the RO changed 
the effective date for the 30 percent rating to November 14, 
1991.  

The Secretary and the appellant filed a joint motion for 
remand in May 2000.  The parties concurred that the 
appellant's appeal must be remanded for further development, 
citing to VCAA.  

In May 2000, the Court vacated that portion of the Board's 
April 1999 decision pertaining to the claim for an earlier 
effective date, prior to November 14, 1991, for a 30 percent 
disability evaluation for schizophrenia.  The case was 
returned to the Board for further appellate review consistent 
with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A November 1973 Baroness Erlanger hospital report contains an 
admitting diagnosis that the appellant drank Clorox, and a 
final diagnosis of moderate drug addiction to heroin.  A 
February 1974 Baroness Erlanger hospital report indicates 
that the appellant had a self-inflicted laceration of his 
right wrist.  The records indicate that the appellant had 
just been arrested a day or two prior to this incident.  He 
reported a history of schizophrenia, and that he was 
currently depressed, felt that his family did not care for 
him, and that he had nothing to look forward to.  He stated 
that he had been on heroin, with his last dose being within 
the past day or two prior to having been arrested.  The 
examiner's impression regarding psychiatric diagnosis was a 
depressive reaction and a history of paranoid schizophrenia.  

VA's duty to assist includes obtaining a medical opinion when 
necessary.  In this case, it is necessary to obtain a medical 
opinion to determine whether the appellant's November 1973 
and February 1974 actions were suicide gestures or attempts, 
and whether they and his depressive reaction in February 1974 
were caused by his service-connected schizophrenia.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA medical opinion should be obtained.  
The examiner should review the November 
1973 and February 1974 medical records 
from the Baroness Erlanger Hospital 
which are located near the bottom in 
claims folder volume 2.  The examiner 
should be informed that they have dated 
yellow tabs stuck to them.  The examiner 
should render opinions with reasons as 
to whether the appellant's drinking of 
Clorox in November 1973 and his 
lacerating his right wrist in February 
1974 were suicide gestures or attempts, 
and whether they and his depressive 
reaction in February 1974, were caused, 
in whole or in part, by his 
service-connected schizophrenia.  The 
examiner should indicate how disabling 
the veteran's schizophrenia was at the 
time.  The claims folder should be made 
available to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

If the veteran has or can obtain evidence, that evidence must 
be submitted by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


